BLD-158                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-1015
                                    ___________

                          UNITED STATES OF AMERICA

                                          v.

                                 JOSEPH TERRELL,
                        a/k/a Jerry Jordan a/k/a James Terrell
                            a/k/a Jay a/k/a James Jordan,
                                                     Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Criminal No. 04-cr-00026-001)
                   District Judge: Honorable James Knoll Gardner
                    ____________________________________

                     Submitted for Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 12, 2012
             Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                                 (Filed: May 2, 2012)
                                      _________

                                     OPINION
                                     _________

PER CURIAM

      Joseph Terrell appeals from the District Court’s order denying his motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). He also seeks appointment of

counsel to represent him on appeal. Because the appeal does not present a substantial
question, we will summarily affirm the District Court’s order and deny Terrell’s request

for counsel. See Third Cir. LAR 27.4 and I.O.P. 10.6.

                                            I

      In 2004, Terrell pleaded guilty to: (Count One) distribution of more than 50

grams of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A); (Count

Two) aiding and abetting the distribution of more than 50 grams of crack cocaine, in

violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and (b)(1)(A); (Count Three)

possession with intent to distribute more than 500 grams of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B); (Count Four) possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A); and (Count Six)

possession of a machine gun, in violation of 18 U.S.C. § 922(o)(1). Pursuant to the plea

agreement, Terrell stipulated that his offense involved 338.1 grams of crack cocaine and

1000 grams of powder cocaine. Based on this drug quantity, Terrell faced a sentence of

25 years’ imprisonment, which included 20 years for the violations of 21 U.S.C.

§ 841(b)(1)(A) and a mandatory consecutive term of 5 years imprisonment under 18

U.S.C. § 924(c)(1)(A).

      Further, under the Sentencing Guidelines, Terrell’s base offense level was 34, with

a criminal history category of III. However, Terrell’s prior convictions subjected him to

the career offender provision in the Guidelines, U.S.S.G. § 4B1.1, which resulted in an

increased base offense level of 37 and a criminal history category of VI. Terrell received

a three-level reduction in his offense level for acceptance of responsibility, and the

District Court granted his unopposed request for a one-level criminal history reduction,

                                            2
pursuant to § 4A1.3, on the ground that the career offender status overstated the

seriousness of Terrell’s criminal history. In the end, the District Court determined that

Terrell had an offense level of 34 and a criminal history category of V, yielding a

Guidelines range of 235 to 292 months’ imprisonment, in addition to the mandatory five-

year term required by § 924(c)(1)(A). The District Court imposed an aggregate sentence

of 300 months.

      In December 2011, Terrell filed in the District Court a motion under 18 U.S.C.

§ 3582(c)(2) to reduce his sentence in light of the 2007 amendments to the Sentencing

Guidelines. The District Court denied the motion, and Terrell now appeals that decision.

                                           II

      We have jurisdiction pursuant to 28 U.S.C. § 1291.        We review the District

Court’s denial of Terrell’s § 3582 motion for abuse of discretion. See United States v.

Styer, 573 F.3d 151, 153 (3d Cir. 2009). We may summarily affirm if the appeal does

not present a substantial question, see Third Cir. LAR 27.4 and I.O.P. 10.6, and we may

do so on any basis apparent in the record. See Hughes v. Long, 242 F.3d 121, 122 n.1

(3d Cir. 2001).

      In November 2007, the Sentencing Commission amended the crack cocaine

guidelines by revising a portion of the drug quantity table at § 2D1.1(c). The amendment

generally reduced the base offense levels for crack offenses under § 2D1.1(c) by two

levels. U.S.S.G. App. C, Amend. 706 (Nov. 1, 2007). The Sentencing Commission later

made Amendment 706 retroactive. U.S.S.G. App. C, Amend. 713 (Supp. May 1, 2008).

      A district court may reduce a defendant’s sentence under § 3582 “in the case of a

                                           3
defendant who has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . after considering

the factors set forth in section 3553(a) to the extent that they are applicable, if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). However, a district court’s § 3582 authority to

reduce sentences based on amended guideline ranges is limited by § 1B1.10, which

provides, in relevant part, that a reduction is not authorized under 18 U.S.C. § 3582(c)(2)

if the “amendment listed in subsection (c) does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

       In denying Terrell’s motion, the District Court reasoned that Amendment 706 did

not lower Terrell’s guideline range because he was sentenced pursuant to a range

calculated under the career offender provision of U.S.S.G. § 4B1.1, not § 2D1.1(c). We

agree. As we held in United States v. Mateo, 560 F.3d 152 (3d Cir. 2009), “Amendment

706 only affects calculations under § 2D1.1(c), and the lowering of the base offense level

under § 2D1.1(c) has no effect on the application of the career offender offense level

required by § 4B1.1.” Id. at 155. Because Terrell was sentenced using the career

offender range, and because any downward departure from that range was not expressly

made based on the § 2D1.1 guideline range, § 3582 does not authorize a reduction of

sentence in this case, and the District Court did not abuse its discretion in denying

Terrell’s motion.

       Therefore, we will summarily affirm. Terrell’s motion for appointment of counsel

is denied. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).

                                            4